DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 24 July 2020 has been considered.
	Claims 1-17 are pending and have been considered on the merits.

Claim Objections
Claims 10 and 17 are objected to because of the following informalities:
Claim 10 should be revised to recite “… the host organism or cell …” so as to be consistent with Claim 4.
Claim 17 should be revised to recite “… the or non-human organism …” so as to be consistent with Claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation in part a) of “at least 50% … sequence identity to SEQ ID NO: 14 or SEQ ID NO: 15”, and the claim also recites “at least … 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, 98%, 99% or 100% sequence identity to SEQ ID NO: 14 or SEQ ID NO: 15” which is the narrower statement of the range/limitation.  The same issue exists in parts b) and c) of Claim 1, and in Claims 2, 3, 4, 5, 9, 12, 13 and 14.  Claims 6-8, 10, 11 and 15-17 are rejected due to their dependency upon Claim 1, 9 or 12. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1, 3-11, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for copalyl diphosphate synthases comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 17 or SEQ ID NO: 18 for making (+)-manool, does not reasonably provide enablement for copalyl diphosphate synthases comprising an amino acid sequence having at least 50% sequence identity to SEQ ID NO: 14 or SEQ ID NO: 15; or an amino acid sequence having at least 71% sequence identity to SEQ ID NO: 17 or SEQ ID NO: 18 for making (+)-manool.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.01(a).
Here the scope of the claims is broad, i.e., Claim 1 encompasses a copalyl diphosphate synthase comprising an amino acid sequence having at least 50% sequence identity to SEQ ID NO: 14 or SEQ ID NO: 15; or an amino acid sequence having at least 71% sequence identity to 
The difficulty of identifying functional enzyme variants is illustrated by Guo et al. ("Protein tolerance to random amino acid change", Proceedings of the National Academy of Sciences USA, Volume 101, No. 25, pp. 9205-9210, 2004 – see the IDS filed 24 July 2020).  Guo et al. teach that the percentage of random single substitution mutations which inactivate a protein for the protein 3-methyladenine DNA glycosylase is 34% and that this number appears to be consistent with studies in other proteins as well.  Guo et al. further show in Table 1 that the percentage of active mutants for multiple mutants appears to be exponentially related to this by the simple formula (0.66)x X 100% where x is the number of mutations introduced.  Applying this estimate to the instant protein, 50% identity allows up to 379 mutations within the 757 amino acids of SEQ ID NO: 14 and thus only (0.66)379 X 100% or 4.1 x 10-67% (i.e., about 68) of random mutants having 50% identity would be active in being able to produce a precursor to make (+)-manool.  At 85% identity 2.7 x 10-19% would be active, or about 1 out of 4 x 1020, and at 90% identity 1.9 x 10-12% would be active, or about 1 out of 5 x 1013.  Current techniques (i.e., high throughput mutagenesis and screening techniques) in the art might allow for finding a few active mutants within a few trillion inactive mutants but finding a few mutants within 1020 or more, as is the case for polypeptides having at least 50% (or even 85%) identity to SEQ ID NO: 14, would not be possible.  Finding active polypeptides having at least 90% identity to SEQ ID NO: 14 is feasible.  Comparable calculations can be made for SEQ ID NOS: 15, 17 and 18.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamberger et al. (WO 2015/197075 – see the IDS filed 24 July 2020).
	Hamberger et al. describe methods for producing terpenoids by host organisms expressing a diterpene synthase of class II, a diterpene synthase of class I, and one or more Agrobacterium strain using a pCAMBIA130035Su vector comprising a nucleic acid encoding the Class II diterpene synthase from Oryza sativa having SEQ ID NO: 1 and the Class I diterpene synthase from Salvia scarea having SEQ ID NO: 11 (pages 132-135).  Hamberger et al. also teach that yeast such as Saccharomyces cerevisiae and bacteria such as Escherichia coli can be appropriate host cells (pages 100-102).  The Class I diterpene synthase from Salvia scarea having SEQ ID NO: 11 is has 100% sequence identity with SEQ ID NOS: 4 and 5 of the present invention.  The Class II diterpene synthase from Oryza sativa having SEQ ID NO: 1 has and 65% and 67% sequence identity with SEQ ID NOS: 14 and 15, respectively, of the present invention (alignment below).












Hamberger SEQ ID NO: 1 (top) versus SEQ ID NO: 14 (bottom)

    PNG
    media_image1.png
    846
    732
    media_image1.png
    Greyscale







Hamberger SEQ ID NO: 1 (top) versus SEQ ID NO: 15 (bottom)

    PNG
    media_image2.png
    784
    729
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamberger et al. (WO 2015/197075 – see the IDS filed 24 July 2020) in view of UniProt Accession No. C0SSW6_WHEAT (published May 26, 2009 – see the IDS filed 25 July 2020) or UniProt Accession No. A0A075FA51_MARVU (published October 29, 2014 -- see the IDS filed 25 July 2020) or UniProt Accession No. W8QQT6_ROSOF (published May 14, 2014 -- see the IDS filed 25 July 2020).
Hamberger et al. describe methods for producing terpenoids by host organisms expressing a diterpene synthase of class II, a diterpene synthase of class I, and one or more cytochrome P450s (abstract).  Example 1, Experiment 6 describes transformation of an Agrobacterium strain using a pCAMBIA130035Su vector comprising a nucleic acid encoding the Class II diterpene synthase from Oryza sativa having SEQ ID NO: 1 and the Class I diterpene synthase from Salvia scarea having SEQ ID NO: 11 (pages 132-135).  Hamberger et al. also teach that yeast such as Saccharomyces cerevisiae and bacteria such as Escherichia coli can be appropriate host cells (pages 100-102).  The Class I diterpene synthase from Salvia scarea having SEQ ID NO: 11 has 100% sequence identity with SEQ ID NOS: 4 and 5 of the present invention.  Hamberger et al. teach that a wide variety of class II diterpene synthase enzymes can be used in recombinant organisms to produce terpenoids (pages 20-30; Figures 1-3).
Hamberger et al. does not describe a Class II diterpene synthase having at least 90% sequence identity to SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 20 or SEQ ID NO: 21.
i.e., an ent-copalyl diphosphate synthase, from Triticum aestivum which has 100% sequence identity with SEQ ID NO: 14 or SEQ ID NO: 15 of the present invention.
UniProt Accession No. A0A075FA51_MARVU describes a class II diterpene synthase enzyme, i.e., a (+)-copalyl diphosphate synthase, from Marrubium vulgare which has 100% sequence identity with SEQ ID NO: 17 or SEQ ID NO: 18 of the present invention.
UniProt Accession No. W8QQT6_ROSOF describes a class II diterpene synthase enzyme, i.e., a copalyl diphosphate synthase, from Rosmarinus officinalis which has 100% sequence identity with SEQ ID NO: 20 or SEQ ID NO: 21 of the present invention.
It would have been obvious to one of skill in the art to have used a nucleic acid encoding the any of the UniProt class II diterpene synthases in the vector of Hamberger et al. because Hamberger et al. teach that class II diterpene synthases in general are useful in generating terpenoids according to the methods described by Hamberger et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,752,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘922 patent recite species within the scope of the claims of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0010035 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652